DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Evans et al (U.S. Publication No. 2021/0142078 A1), teaches a computing system of an autonomous vehicle may receive image data from the image sensors and input at least a portion of the image data into a neural network. The neural network may be trained to learn image embeddings associated with multiple classes of objects. The neural network may output image embeddings, which may be associated with a spatial representation. The computing system may determine, based at least in part on the image embedding output from the neural network, whether an object matched another object. For example, the computing system may determine that a distance between embeddings associated with image patches may satisfy a threshold distance. The computing system of the vehicle may be able to improve its 
However, Evans, alone or in combination, does not teach the claim features of “accessing, by the computing system, a database of pre-computed image embeddings, the pre-computed image embeddings previously computed for a plurality of images by the machine-learned image embedding model; obtaining, by the computing system, a plurality of candidate embeddings from the database of pre-computed image embeddings based at least in part on vehicle location data associated with the autonomous vehicle and image location data associated with each pre-computed image embedding in the database of pre-computed image embeddings; comparing, by the computing system, the query embedding to the plurality of candidate embeddings to identify a subset of candidate embeddings that have embeddings that satisfy a similarity threshold; and determining, by the computing system, the localized state of the autonomous vehicle based at least in part on the image location data associated with each pre-computed image embedding in the subset of candidate embeddings” as similarly recited in independent claims 1, 10 and 15.
Claims 2-9 are dependent upon claim 1.
Claims 11-14 are dependent upon claim 10.
Claims 16-20 are dependent upon claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667